DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,168,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Eguchi et al. (US 6,235, 867, “Eguchi”), in view of Terashita et al. (US 6,630,975, “Terashita”), in view of Yip et al. (US 2002/0098295, “Yip”), do not disclose or suggest: A liquid crystal display device comprising: a first substrate comprising a thin film transistor, a pixel electrode and an alignment film formed over the thin film transistor and the pixel electrode; a second substrate comprising color filters; and a liquid crystal disposed between the first substrate and the second substrate, wherein the alignment film comprises a first layer that contacts the liquid crystal layer and is formed by photodegradable polymer, and a second layer that is formed on the bottom of the first layer and has a resistivity lower than the resistivity of the first layer, the number molecular weight of the first layer is greater than the number molecular weight of the second layer.	The closest prior art of record, Eguchi teaches an alignment material for coating an alignment film (e.g., col. 2 lines 35-50) combining two polyimide precursors reading on a polyamide acid and a polyamic acid ester (col. 1 lines 55- col. 2 line 31, and col. 3 lines 27-45). Eguchi fails to specifically teach that the first compound includes a photodegradable polymer and that the second compound has a higher affinity for ITO than the first compound. Moreover, Eguchi fails to teach a two-layer (i.e., separated) alignment film wherein the first surface (or layer) comprises an photodegradable polymer and the second alignment layer has a higher resistivity than the first and a lower number molecular weight than the first layer. 	Secondary references provide teachings regarding some of these deficiencies. Terashita teaches the use of a degradable initiation compound (col. 10 line 60 – col. 11 line 5) and Yip teaches that it is useful to obtain an alignment material having good affinity for ITO (e.g., when ITO is used as an electrode material, [0047]). Please also see office action of 5/3/2018 for related application 14/879,345. However, none of the prior art references provide a teaching for a two-layer alignment film wherein the first surface (or layer) comprises a photodegradable polymer and is a different layer than a second alignment film layer, wherein the second alignment layer has a higher resistivity than the first and a lower number molecular weight than the first layer. Because this feature is not described by the prior art, the display device of claim 1 would not have been obvious to the ordinarily skilled artisan at the time of the invention. Therefore the subject matter of claims 1-5 are allowable.  	The combination of elements as set forth in the independent claim1 and dependent claims 2-5 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782